DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-11 and 13-25 are pending.
	Claim 12 is cancelled.
	Claims 19-25 are withdrawn.
	Claims 1-11 and 13-18 are amended.
	Claims 1-11 and 13 -18 

Claim Objections
Claims 1-11 and 13-18 are objected to because of the following informalities:  
In claim 1, the term “… or more greater…” should change to “… or greater…”.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “carrier” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “carrier" coupled with functional language “for said air-core coil” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “carrier" has been described in Par.0006, Par.0009, Par.0010, Par.0011, Par.0015    
Claim limitation “light diffusor means” in claims 14 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it invokes “mean” function coupled with functional language “for a purpose of generating … or for equalizing …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “light diffusor”. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “diffusor means" has been described in Par.0021, Par.0022 and Par.0067 as some kind of translucent material that diffuse light or equalize a lighting effect.   
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “lighting means” in claims 1 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, even though it invokes “mean” function, because there is sufficient structure recited in the claim 1, such as “…said lighting means being one or more light emitting diodes (LEDs)…”.
Because this/these claim limitation(s) is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US2013/0015177A1 previously cited), in view of Corleoni et al (US2013/0098901A1 newly cited).
Regarding claim 1, Clothier discloses a pot detection sensor (induction work coil 88, induction heater 89 and inverter circuitry 89a, fig.1 and 2) for an induction hob (food warming or heating table 222, fig.1 and 2), said pot detection sensor (induction work coil 88, induction heater 89 and inverter circuitry 89a, Clothier fig.1 and 2) comprising: 
an air-core coil (induction work coil 88, fig.1 and 2) having a length (refer to “length” in zoom in fig. 2), a width (refer to “width” in zoom in fig. 2), and at least two turns (refer to induction work coil 88’s turns on fig.1 and 2) along the length (refer to “length” in zoom in fig. 2), a carrier for said air-core coil (induction work coil 88, fig.1 and 2), wherein said length (refer to “length” in zoom in fig. 2) of said air-core coil (induction work coil 88, fig.1 and 2) is refer to the zoom in fig. 2, it is noted that the length is at least five time that the width) than said width of said air-core coil (induction work coil 88, fig.1 and 2) [it is also noted: for “sensing”, referring to Clothier Par.0049 cited: “…inverter circuitry 89a has a resonant circuit including work coil 88, which is a primary with respect to a secondary sensing coil, and a detection circuit coupled with the secondary sensing coil …”].


    PNG
    media_image1.png
    305
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    687
    media_image2.png
    Greyscale

Clothier does not disclose wherein said length of said air-core coil is five times or greater than said width of said air-core coil; and lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, said lighting means being one or more light emitting diodes (LEDs).
	Corleoni discloses lighting means (light emitting diode 14, fig.4) are provided on said same flat side of the carrier (panel 10, fig.4) on which said air-core coil (induction coil 16, fig.4) is also arranged, said lighting means (light emitting diode 14, fig.4) being one or more light emitting diodes (LEDs) (light emitting diode 14, fig.4).

    PNG
    media_image3.png
    302
    481
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s invention with lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, said lighting means being one or more light emitting diodes (LEDs), as taught by Corleoni, in order to provide illumination for assisting user if the heating elements are activated or not (refer to abstract and Paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s air-coil core with a length In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In order to use the sensor to provide different sensing coverage, depend on the need of coverage such as rectangle shape coverage area shown in Clothier fig. 1 and fig. 2.
Regarding claim 2, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) is flat and said turns of said air-core coil (induction work coil 88, fig.1 and 2) run parallel to said carrier (non-conductive bottom wall 228, fig.1 and 2) (refer to fig.1 and 2 shown above).

Regarding claim 3, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses said air-core coil (induction work coil 88, fig.1 and 2) is straight (refer to fig.1 and 2 shown above).

Regarding claim 4, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) is straight (refer to fig.1 and 2 shown above).

Regarding claim 5, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses said air-core coil (induction work coil 88, fig.1 and 2) is bent (refer to fig.1 and 2 shown above).

Regarding claim 6, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) is bent (refer to fig.1 and 2 shown above).

Regarding claim 7, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier does not explicitly disclose a length of said air-core coil is between eight times and twelve times greater than said width of said air-core coil.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier air-coil core with a length of said air-core coil is between eight times and twelve times greater than said width of said air-core coil, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In order to use the sensor to provide different sensing coverage, depend on the need of coverage such as rectangle shape coverage area shown in Clothier fig. 1 and fig. 2.

Regarding claim 8, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) has two opposite flat sides (refer to “food warming or heating table 222” in Par.0070, for all tables has two opposite flat sides) and components (induction heaters 89, fig.1 and 2), wherein said components (induction heaters 89, fig.1 and 2) are refer to “food warming or heating table 222” in Par.0070, for all tables has two opposite flat sides), wherein said air-core coil (induction work coil 88, fig.1 and 2) is arranged on the same flat side (refer to fig.1 and 2)  containing said components (induction heaters 89,  fig.1 and 2).

Regarding claim 9, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 8, Clothier further discloses said components (induction heaters 89, fig.1 and 2) are provided on only one of the two opposite flat sides (refer to fig.1 and 2, such as the “induction heaters 89 are provided on only one flat sides of “food warming or heating table 222”). 

Regarding claim 10, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier does not disclose a temperature sensor provided on a top side of said pot detection sensor or on a bottom side of said pot detection sensor.
However, Clothier discloses in another embodiment a temperature sensor (metallic temperature sensing disk 30, fig.3) is provided on a top side of said pot detection sensor (susceptor coil 24, fig.3) or on a bottom side of said pot detection sensor (susceptor coil 24, fig.3).

    PNG
    media_image4.png
    506
    577
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with a temperature sensor provided on a top side of said pot detection sensor or on a bottom side of said pot detection sensor, as taught by Clothier’s fig. 3 embodiment, in order to provide that capability to have a temperature feedback for control purposes [refer to Par.0030 cited: “…the portions of the coil 24 at the end walls 18 have metallic temperature sensing disks 30 which are important for purposes to be described…” and Par.0046 cited: “…Temperature control during normal induction heating of pan 10 is provided by virtue of the presence of the disks 30…”].

Regarding claim 11, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses a bus controller [microprocessor 89b, refer to Par.0043 cited: “…The induction heater 89 includes, in addition to the work coil 88, inverter circuitry 89a and microprocessor 89b…”] is provide, which is arranged on said carrier (non-conductive bottom wall 228, fig.1 and 2).

Regarding claim 13, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier does not disclose said lighting means are surrounded by said air-core coil.
Corleoni further discloses said lighting means (light emitting diode 14, fig.4) are surrounded by said air-core coil (induction coil 16, fig.4) (refer to fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s invention with lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, said lighting means being one or more light emitting diodes (LEDs), as taught by Corleoni, in order to provide illumination for assisting user if the heating elements are activated or not (refer to abstract and Paragraph 0002).

Regarding claim 14, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 13, Clothier does not disclose light diffusor means are arranged over said lighting means for a purpose of generating a diffuse light phenomenon or for equalizing a lighting effect of said lighting means.
Corleoni further discloses light diffusor means (refer to the material that form panel 10, fig.4, Paragraph 0016 cited: “…the panel is a glass ceramic panel…”) are arranged over said lighting means (light emitting diode 14, fig.4) for a purpose of generating a diffuse light phenomenon or for equalizing a lighting effect of said lighting means (it is noted that glass ceramic is inherently transparent, therefore it is in line with the 112f interpretation of light diffusor means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s invention with lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, said lighting means being one or more light emitting diodes (LEDs), as taught by Corleoni, in order to provide illumination for assisting user if the heating elements are activated or not (refer to abstract and Paragraph 0002).


	Regarding claim 17, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 1, Clothier further discloses at least two identical air-core coils (refer to plurality of induction work coil 88, fig.1 and 2) are arranged in an extension (refer to fig.2) to one another on said carrier (non-conductive bottom wall 228, fig.1 and 2).

    PNG
    media_image5.png
    375
    860
    media_image5.png
    Greyscale


Regarding claim 18, the modification of Clothier and Corleoni discloses substantially all features set forth in claim 17, Clothier does not explicitly disclose said 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s fig.1 and 2 sensor with said at least two identical air-core coils are arranged at a distance of 1cm to at most 5 cm from one another, for that is well known within one of ordinary skill in the art as the matter of design choice, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), as the distance between sensors are merely a sensing coverage choice, and such range of distance does not provide a distinct advantage than any other ranges.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US2013/0015177A1 previously cited), in view of Corleoni et al (US2013/0098901A1 newly cited), further in view of Okada et al (US2009/0314771A1 previously cited).
Regarding claim 15, the modification of Clothier and Corleoni discloses substantially all feature set forth in claim 14, Clothier and Corleoni do not discloses said light diffusor means is a portion of a housing, which is formed over said lighting means and also around said at least one lighting means.
Okada discloses said diffusor means (light guiding tube 60 and sensor unit housing, fig.4) is at least one portion of a housing (light guide portion 36a and heating coil support base 36, fig.4), which is formed over said at least one lighting means (light emitting element 54, fig.4) and also around said at least one lighting means (light emitting element 54, fig.4).

    PNG
    media_image6.png
    595
    587
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s invention with said light diffusor means is at least one portion of a housing, which is formed over said at least one lighting means and also around said at least one lighting means, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Regarding claim 16, the modification of Clothier and Corleoni discloses substantially all feature set forth in claim 1, Clothier and Corleoni does not discloses said lighting means have a housing or a cover, wherein said air-core coil is wound, by  
Okada discloses said lighting means (light emitting element 54, fig.4) have a housing or a cover (light guide portion 36a and heating coil support base 36, fig.4), wherein said air-core coil (inner coil 8a, fig.4) is wound, by way of said at least two its turns, around said housing or said cover (light guide portion 36a and heating coil support base 36, fig.4), such that said air-core coil (inner coil 8a, fig.4)  is supported by said housing or said cover (light guide portion 36a and heating coil support base 36, fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with said air-core coil, by way of its turns, is wound around a housing or around a cover for said at least one lighting means, wherein said air-core coil is wound in such a way that said housing or said cover carry support said air-core coil, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on August 3rd 2021that overcame the Drawing objection in the previous office action. 
With respect to the Claims Objection: the applicant’s amendment filed on August 3rd 2021that overcame the Claims Objection in the previous office action. However, the newly amended claim raise new Claim Objection issue.
With respect to the Rejection 112b: the applicant’s amendment filed on August 3rd 2021 that overcame the Rejection 112b in the previous office action. 
Response to Arguments
Applicant's arguments filed August 3rd 2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…Applicant highlights that Clothier describes an induction work coil (88), which means that its coil heats a pan (10) placed above it (see [0043]). In this context, Clothier explicitly explains that its induction working coil (88) requires a secondary sensing coil and a detection circuit coupled thereto for functionality (see [0049]). As a result, the induction work coil (88) of Clothier is merely a part of a pot detection sensor; it is not a pot detection sensor-in and of itself-as the presently claimed configuration explicitly requires…”, Remark Page 4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no limitation cited in the rejected claim that “…a pot detection sensor-in and of itself-as the presently claimed configuration explicitly requires …”.

The applicants argue: “…Applicant notes that the Office Action (see zoomed in Figure 2 of Clothier reproduced therein) misconstrues the terms length and width, with respect to the claimed air-core coil. Figure 2 of Clothier (see Page 12 of Office Action) can be contrasted distinctly with an annotated version of Figure 2 of Applicant's original disclosure … Particularly pertinent, as detailed previously herein, it is generally known and understood that length (see annotated "B" above) is defined generally as the longer or longest dimension of an object (see again https://www.merriam-webster.com/dictionary/length). In conjunction with such defined length, width (see annotated "A" above) is defined generally as the horizontal measurement of an object, taken at right angles to the length (see again https://www.merriam- webster.com/dictionary/width). The longest dimension and horizontal dimension are, quite notably, understood and defined with respect to outer dimensions of an object, in this case a coil. …”, Remark Page 4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, applicant’s argument is relay on figures and there is no limitation cited in the rejected claim that “…it is generally known and understood that length (see annotated "B" above) is defined generally as the longer or longest dimension of an object (see again https://www.merriam-webster.com/dictionary/length). In conjunction with such defined length, width (see annotated "A" above) is defined generally as the horizontal measurement of an object, taken at right angles to the length (see again https://www.merriam- webster.com/dictionary/width). The longest dimension and horizontal dimension are, quite notably, understood and defined with respect to outer dimensions of an object, in this case a coil …”. 

Furthermore, there is no limitation cited in the rejected claim that the turns is refer as complete turns around the “core”, the rejected claim merely citing “turns along the length”. 
It is suggested that applicant to amend in the clarification or limitation cited in the argument.

The applicants argue: “…Notably, further to the above-emphasized deficiencies of Clothier, Applicant highlights that even the Office Action conceded that this reference fails to teach, suggest, or disclose features previously in Claim 12 (cancelled herein) now incorporated into Claim 1, as follows: "lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, said lighting means being one or more light emitting diodes (LEDs)." For this additional reason, Applicant respectfully requests withdrawal of the rejection based upon Clothier. Applicant further respectfully submits, however, that the secondarily cited Okada reference-even when considered in combination with Clothier-likewise remains deficient relative to the presently claimed configuration. …”, Remark Page 4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
and lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, said lighting means being one or more light emitting diodes (LEDs) …” has changed and narrowed the scope of the claim, therefore the claim interpretation is changed and a new prior art is applied in the 103 rejection above.
Corleoni discloses lighting means (light emitting diode 14, fig.4) are provided on said same flat side of the carrier (panel 10, fig.4) on which said air-core coil (induction coil 16, fig.4) is also arranged, said lighting means (light emitting diode 14, fig.4) being one or more light emitting diodes (LEDs) (light emitting diode 14, fig.4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761